295 Pa. Super. 240 (1982)
441 A.2d 438
Virginia Ann Buellens KNISELY
v.
Robert M. KNISELY, Jr., Appellant.
Superior Court of Pennsylvania.
Submitted November 14, 1980.
Filed February 12, 1982.
*241 Deborah E. Gilbert, Waynesburg, for appellant.
William R. Davis, Waynesburg, for appellee.
Before CERCONE, President Judge, and WIEAND and SHERTZ, JJ.
SHERTZ, Judge:
This is an appeal by Robert M. Knisely, Jr., from a lower court order entered pursuant to the Protection from Abuse Act.[1] The order in question directs Appellant to refrain from threats of abuse toward his wife, Virginia Knisely, and to keep the peace toward her. Appellant asserts his actions do not constitute abuse within the purview of the Act. Because Appellant failed to file exceptions to the decision of the lower court, we cannot reach the merits of this appeal and, accordingly, we must affirm.
Section 10189 of the Act in question provides that any proceeding thereunder shall be in accordance with the Rules of Civil Procedure. In addition, Rule 1905, Pa.R.Civ.P., which was promulgated to implement the Act,[2] provides: "The decision of the court and the time for exceptions thereto shall be governed by Rule 1038(b) to (e) inclusive." Rule 1038(d), Pa.R.Civ.P., in turn, requires the filing of exceptions to the decision of the lower court.
The record in this instance reveals that Appellant failed to file exceptions. Such failure requires us to affirm the *242 decision of the lower court inasmuch as Appellant has waived all issues not raised in exceptions. See e.g., Estate of Kotz, 486 Pa. 444, 406 A.2d 524 (1979); Estate of McGrorey, 474 Pa. 402, 378 A.2d 855 (1977).
Order affirmed.
The decision in this case was rendered prior to SHERTZ, J., leaving the bench of the Superior Court of Pennsylvania.
NOTES
[1]  Pa.Stat.Ann. tit. 35, § 10181-10190 (Purdon Supp. 1981-82)
[2]  See Explanatory Note to Rules 1901-1905, Pa.R.Civ.P.